


EXHIBIT 10.3






Amendment 2013-1 to the
Barnes Group Inc. Supplemental Executive Retirement Plan


Sections 4.1 and 4.2 of the Barnes Group Inc. Supplemental Executive Retirement
Plan, as amended effective July 23, 2013 (the “SERP”), shall be amended as
follows:
1.
The second sentence in Section 4.1 of the SERP is hereby restated in its
entirety to read as follows:



“A Participant who does not have a Spouse on the date the payment of benefits
hereunder actually commences (with regard to Section 5.1) shall not be entitled
to a benefit under the Plan.”
2.
Section 4.2 of the SERP is hereby restated in its entirety to read as follows:



“Qualified Plan Component. This component shall be the product, determined as of
the Participant's Benefit Commencement Date hereunder, of (a) the Participant's
Qualified Plan Benefit, times (b) one (1.0) minus the 50% contingent annuitant
factor applicable under the Qualified Plan for the ages of the Participant and
the Participant's Spouse.”
3.
In all respects not amended, the SERP is hereby ratified and confirmed.



Date of Approval by the Board of Directors: July 23, 2013




